Citation Nr: 1622965	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensable evaluation for status post left knee surgery with scars, prior to January 9, 2013.  

2.  Entitlement to a disability evaluation in excess of 10 percent for status post left knee surgery with scars, after January 8, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from April 1986, to April 1996, from January 1999 to September 1999, from September 2001 to June 2003, from July 2003 to September 2003, from November 2003 to December 2003, from January 2004 to October 2007, from October 2007 to September 2010, and from October 2010 to February 2011.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2011 rating decision issued by the Jackson, Mississippi, Regional Office (RO), of the Department of Veterans Affairs (VA).  Following the perfection of his appeal, the Veteran testified before the undersigned at a hearing in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reported above, the Veteran provided testimony before the undersigned VLJ in April 2016.  During that hearing, the Veteran testified that his left knee has become more disabling since the last time he was examined, and that the disorder was producing additional symptoms and manifestations. 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled.  

Finally, as the case is being remanded, the Veteran should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any possible TRICARE records and any other records that might be relevant to the issue now on appeal. 

The case is REMANDED to the AOJ for the following development: 

1.  The AOJ should obtain any outstanding treatment records of the Veteran.  All reasonable attempts should be made to obtain any identified records including those records that may be located at a VA facility or at a medical facility associated with TRICARE.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2015).

2.  Only after the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, then the AOJ should schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected left knee disability.  
The examiner is to provide a detailed review of the Veteran's current left knee symptoms.  The AOJ should make the claims file available to the examiner.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




